Citation Nr: 1647023	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-30 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for unilateral deafness, left ear.

2.  Entitlement to disability ratings in excess of 10 percent prior to May 5, 2011, and in excess of 40 percent thereafter, for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems.

3.  Entitlement to an initial disability rating in excess of 10 percent for recurrent vertigo.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for throat cancer.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 (concussion, left ear), August 2008 (concussion, vertigo), September 2009 (TDIU), and September 2016 (throat cancer) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Atlanta, Georgia, respectively.  In a January 2012 rating decision, the RO increased the Veteran's disability rating for posttraumatic concussion syndrome from 10 to 40 percent effective as of May 5, 2011.  In an April 2016 decision, the Board granted entitlement to a separate 50 percent rating for post traumatic neuropathic migraine headaches; therefore, that issue is no longer before the Board.

In March 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In April 2015 and April 2016, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to a TDIU and 2) entitlement to service connection for throat cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by Level XI, and his right ear is not service-connected.

2.  Prior to May 5, 2011, resolving all reasonable doubt in the Veteran's favor, the Veteran's posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  As of May 5, 2011, the Veteran's posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems do not result in occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or in total occupational and social impairment.

4.  The Veteran's vertigo is manifested by dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left ear hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

2.  Prior to May 5, 2011, the criteria for a disability rating of 30 percent, but no higher, for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, 4.130 Diagnostic Codes 9327-8045 (as in effect prior to October 23, 2008); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, 4.130 Diagnostic Codes 9327-8045 (2016).

3.  As of May 5, 2011, the criteria for a disability rating in excess of 40 percent for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, 4.130 Diagnostic Codes 9327-8045 (2016).

4.  The criteria for a disability rating of 30 percent, but no higher, for vertigo have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.87 Diagnostic Codes 8045-6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating for Unilateral Deafness, Left Ear

The Veteran contends in a September 2014 statement that he has permanent hearing loss in his left ear.

The Veteran's hearing loss has been evaluated as 10 percent disabling under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Special consideration is given to paired organs.  Compensation is payable as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Here, the Veteran does not meet the provisions of 38 C.F.R. § 3.385 in his non-service connected right ear, so his right ear will be assigned Roman Numeral I.

Under 38 C.F.R. § 3.385, hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran's March 2006, June 2008, May 2011, August 2014, and July 2016 VA examination reports all show that the Veteran has hearing loss of 105 or more across all measured decibels-1000 Hertz (Hz) through 4000 Hz-and Maryland CNC speech recognition scores of 0 percent.  The audiometry test results equate to Level XI in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level XI hearing in the left ear results in a disability rating of 10 percent.

In evaluating the Veteran's claim for higher ratings, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for left ear hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a disability rating in excess of 10 percent.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to an evaluation in excess of 10 percent is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hearing loss, which include difficulty hearing and understanding the spoken voice.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Increased Rating for Posttraumatic Concussion Syndrome with a history of skull fracture, with Residuals of Sleep Difficulty, Anxiety, Depression, Irritability, and Memory Problems

The Veteran contends in his June 2008 statement that his psychiatric symptoms match the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders "to the T.  As I read this paragraph I was reading about myself."

The Veteran's posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems has been evaluated as 10 percent disabling prior to May 5, 2011, and as 40 percent as of that date, under 38 C.F.R. § 4.124a, DC 9327-8045.

VA revised the criteria for evaluation of residuals of traumatic brain injury, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  Because the Veteran's claim was filed before October 23, 2008, the claim will be evaluated under the rating criteria in effect prior to October 23, 2008.  

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5); A veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective Oct. 23, 2008).

Diagnostic Code 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition).  As of August 4, 2014, Diagnostic Code 9327 was replaced by Diagnostic Code 9310, for unspecified neurocognitive disorder.  Both are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that a 30 percent rating, and no higher, is warranted for the Veteran's post traumatic concussion syndrome with history of skull fracture, with sleep difficulty, anxiety and depression, irritability, and memory problems prior to May 5, 2011.  Specifically, the March 2006 VA examiner recorded the Veteran's reports that he experienced some amnesia, sleep problems, irritability, aggression, anxiety, depression, and memory loss.  The Veteran also reported being married, and being employed by an aerospace corporation.  The VA examiner diagnosed post-concussional disorder, and assigned a GAF score of 58-although this expressly included the Axis I symptoms of headache and vertigo for which the Veteran is in receipt of separate ratings.  Moreover, the Veteran wrote in his June 2008 statement that his psychiatric symptoms match the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders "to the T.  As I read this paragraph I was reading about myself."

The Board concurs with the Veteran that his mental disorder symptoms warrant a 30 percent rating prior to May 5, 2011.  Specifically, the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss are commensurate with a 30 percent rating.

A rating in excess of 30 percent is not warranted because the Veteran's symptoms prior to May 5, 2011 do not reflect occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436 (2002).

The Board further finds that a rating in excess of 40 percent is not warranted for the Veteran's post traumatic concussion syndrome with history of skull fracture, with sleep difficulty, anxiety and depression, irritability, and memory problems as of May 5, 2011.  Specifically, the May 2011 VA examiner recorded the Veteran's report that he has never received inpatient or outpatient psychiatric care, and has never been referred for a psychiatric evaluation.  The examiner also recorded the Veteran's statement that he has no problems with his mood except for occasional irritability, and he has poor sleep.  The May 2011 VA examiner provided a GAF score of 80, and concluded that:

Based on today's evaluation, [the Veteran] does not have the criteria to meet a diagnosis of a psychiatric disorder.  He has no symptoms of depression, mania, abnormal anxiety symptoms, psychotic symptoms, or symptoms of Post-Traumatic Stress Disorder to meet the criteria for a psychiatric diagnosis.

The May 2011 VA TBI examiner found that the Veteran had moderate TBI with skull fracture and with residual chronic migraine headaches, hearing loss, and tinnitus.  Those residuals are the subject of separate ratings.

Similarly, the July 2016 VA examiner opined that:

The Veteran does not meet the criteria for a mental disorder both on exam and by neuropsychological testing.  The Veteran reports "anxiety," but his symptoms are more consistent with restlessness as he has no worry or fears that are beyond reason.  He also reports "depression," however this is not longer than 3 days, and does not meet DSM 5 criteria for longer than 2 weeks....In my opinion, based on these findings, the Veteran currently does not meet criteria for a mental disorder.

The July 2016 VA TBI examiner likewise found that the Veteran had subjective symptoms of memory problems which were mild based on test results.  The examiner further found that the Veteran did not demonstrate any co-morbid psychiatric disorders, nor did he score for any significant psychiatric disorders on testing.

A rating in excess of 40 percent is not warranted because the Veteran's symptoms as of May 5, 2011 do not reflect occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436 (2002).

In summary, the Board finds that the Veteran's posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that prior to May 5, 2011, a 30 percent rating, but no higher, is warranted.  As of May 5, 2011 the Board finds that reasonable doubt does not apply, and the criteria for a rating in excess of 40 percent have not been met.  38 C.F.R. §§ 4.124a, 4.130, DC 9327-8045 (2006).

Increased Rating for Recurrent Vertigo

The Veteran contends in a June 2008 statement that he has dizzy spells with occasional staggering.  He reports that he has been out of work for two years because of his dizzy spells and near-falls from work platforms due to staggering.  

At his March 2016 videoconference hearing, the Veteran testified that he experiences vertigo on a regular basis, and has fallen.  See transcript, pp. 19-20.  He reports experiencing a spinning sensation 1 to 3 times per year since 2006.  Id, p. 20.

The Veteran's recurrent vertigo has been evaluated as 10 percent disabling under 38 C.F.R. § 4.87, DC 8045-6204.

Pursuant to DC 6204, a 10 percent rating applies where there is occasional dizziness.  A 30 percent rating applies where there is dizziness and occasional staggering.  38 C.F.R. § 4.87.

The Veteran has competently and credibly reported in June 2008 and March 2016 that he has dizziness with occasional staggering.  In November 2005, a VA physician administered a magnetic resonance imaging (MRI) test of the Veteran's brain, and opined that he has "severe vertigo [which does] put him at risk for fall and accident."  The July 2016 VA examiner found that the Veteran has vertigo with sequelae of unsteadiness and dizziness, and requires accommodations for employment for such factors as heights, fall risk, and use of heavy equipment.

Based on the evidence of record described above, the Board finds that throughout the appeal, the Veteran's vertigo is characterized by dizziness and occasional staggering.  Consequently, attributing the benefit of the doubt to the Veteran, the criteria for a 30 percent rating have been met.  38 C.F.R. § 4.87, Diagnostic Codes 8045-6204.


ORDER

A rating in excess of 10 percent for unilateral deafness, left ear, is denied.

Prior to May 5, 2011, a rating of 30 percent for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of May 5, 2011, a rating in excess of 40 percent for posttraumatic concussion syndrome with a history of skull fracture, with residuals of sleep difficulty, anxiety, depression, irritability, and memory problems is denied.

An initial rating of 30 percent for recurrent vertigo, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.




REMAND

In September 2016, the RO issued a rating decision wherein it denied service connection for throat cancer.  The Veteran timely filed a notice of disagreement in November 2016.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on that issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's request for a Board videoconference hearing in his November 2016 notice of disagreement, such request may not be made prior to submitting the substantive appeal (VA Form 9).  38 C.F.R. § 20.703.  The Veteran will receive a VA Form 9 upon receipt of a statement of the case (SOC) as to that issue.

The issue of entitlement to a TDIU is remanded to the AOJ because it is inextricably intertwined with the issue of entitlement to service connection for throat cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for throat cancer.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  For the issue of entitlement to a TDIU readjudicate the appeal in light of the decision on the Veteran's claim of entitlement to service connection for throat cancer.  If the claim of entitlement to a TDIU remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


